Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 18 - 23 and 25 - 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon US20140063407A1 in view of Kim US20110261283A1.
Regarding claim 18, Kwon teaches an electronic device (figs. 4, 9), comprising:
a housing (100);
an optical device (400); and
a liquid crystal display (300) installed on the housing (100), wherein the liquid crystal display (300) comprises a transparent region (301g), a light shielding region (301k) surrounding a periphery of the transparent region (301g), 
wherein the liquid crystal display (300) and the housing (100), together, define, and enclose, an entire inner cavity (500), wherein the optical device (400) is accommodated in the entire inner cavity (500) and wherein the optical device (400) directly faces the transparent region (301g);
 
wherein the liquid crystal display (300) comprises an upper polarizer (312), a liquid crystal box (310), a lower polarizer (311), and a backlight module (307, 308, 309) that are sequentially disposed in a stacked manner (see fig. 9);
wherein the upper polarizer (312) covers the display region (360) and is provided with a transparent hole (301g), and a hole wall (side walls of hole 301g) of the transparent hole (301g) is located in the light shielding region (301k)(see fig. 9);
wherein a first part (301 part located in 301g), that is of the liquid crystal box (310) and that is located in the transparent region (301g), is configured to allow visible light to pass through (light-transmitting portion; [0045]), wherein a second part (301 part located in 301k), that is of the liquid crystal box (310) and that is located in the light shielding region (301k), is configured to shield visible light (non-display area; [0101]), and wherein a third part (301 part located in 360), that is of the liquid crystal box (310) and that is located in the display region (360), is configured to display an image (display area; [0062]);
wherein the lower polarizer (311) continuously covers the transparent region (301g), the light shielding region (301k), and the display region (360)(see fig. 9);
wherein the backlight module (307, 308, 309) comprises a bracket (side frames 200) and a backlight film (309);
wherein the bracket (200) comprises an outer peripheral side part (outer side 200), further comprises an inner hole side part (inner hole portion 200; see fig. 4) located on an inner side of the outer peripheral side part (outer side 200), and further comprises a bottom part (bottom 200) connected between the outer peripheral side part (outer side 200) and the inner hole side part (inner hole portion 200), wherein the outer peripheral side part (outer side 200), the inner hole side part (inner hole portion 200), and the bottom (bottom 200) part jointly form an accommodation space (see accommodation space for 307, 308, 309; fig. 4), wherein the backlight film (307, 308, 309) is disposed in the accommodation space (accommodation space 320) and covers the display region (360), and wherein the inner hole side part (200) is located in the light shielding region (301k)(see figs. 4, 9); and 
wherein the liquid crystal display (300) further comprises a light shielding part (371) wherein the light shielding part (371) is located in the light shielding region (301k) and continuously surrounds the transparent region (301g), and wherein the light shielding part (371) is connected to the lower polarizer (311) and the inner hole side part (inner hole portion 200).
Kwon does not explicitly disclose a display region surrounding a periphery of the light shielding region, and light shielding part is located in the light shielding region and continuously surrounds the transparent region.
Kim teaches a display region (DA) surrounding a periphery of the light shielding region (BM)(see fig. 9; [0130]), and light shielding part (BM) is located in the light shielding region (LI) and continuously surrounds the transparent region (LI portion)(see fig. 9) for the purpose of providing a display apparatus that is able to minimize a thickness by innovatively removing a case and some portions of a set cover ([0009]).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kwon for the purpose of providing a display apparatus that is able to minimize a thickness by innovatively removing a case and some portions of a set cover ([0009]).
Regarding claim 19, Kwon and Kim teach the electronic device according to claim 18, Kwon further teaches wherein a topmost surface (top inner hole portion 200) of the inner hole side part (inner hole portion) faces the liquid crystal box (310) and is disposed between a lowermost (bottom 301) portion of the liquid crystal box (310) that faces the backlight film (309)(see fig. 4) and a lowermost portion of the lower polarizer (311) that faces the backlight film (309)(see fig. 9).
Regarding claim 20, Kwon and Kim teach the electronic device according to claim 18, Kim further teaches wherein the light shielding part (BM) comprises double-sided tape (250), and wherein the double-sided tape (250) is disposed between the backlight module (310) and the lower polarizer (326), and is connected to the backlight film (314), the inner hole side part (inner part 200), and the lower polarizer (326)(see fig. 9).
Regarding claim 21, Kwon and Kim teach the electronic device according to claim 20, Kim further teaches wherein a first portion (top portion 250) of the double-sided tape (250) is disposed between, and in direct contact with, a bottommost surface (bottom 320) of the liquid crystal box (320) facing the backlight film (314) and an uppermost surface (top inner portion 200) of the inner hole side part (inner part 200) facing the liquid crystal box (320)(see fig. 9), and wherein a second portion (bottom portion 250) of the double-sided tape (250) is disposed between, and in direct contact with, an uppermost surface (top 310) of the backlight film (310) facing the liquid crystal box (320) and a bottom most surface of the lower polarizer (326) facing the backlight film (314)(see fig. 9).
Regarding claim 22, Kwon and Kim teach the electronic device according to claim 20, Kim further teaches wherein the inner hole side part (inner part 200) comprises a main part (upper part 200) and an extension part (204), wherein the main part (upper part 200) is connected between the bottom part (bottom part 220) and the extension part (204), wherein the extension part (204) extends relative to the main part (upper part 200) in a first direction in which the extension part is away from the transparent region or in a second direction (see fig. 9) toward the transparent region (LI), wherein a width of a cross section that is of the extension part (204) and that is in a direction parallel (see fig. 9) to the lower polarizer (326) is greater than a width of a cross section that is of the main part (upper part 200) and that is in the direction parallel to the lower polarizer (326)(see fig. 9), and wherein the double-sided tape (250) is connected to the extension part (204).
Regarding claim 23, Kwon and Kim teach the electronic device according to claim 22, Kim further teaches wherein a topmost surface (top 204) of the extension part (204) faces the liquid crystal box (320) and is disposed between a lowermost portion (bottom 320) of the liquid crystal box (320) that faces the backlight film (314) and a lowermost portion (bottom 326) of the lower polarizer (326) that faces the backlight film (314)(see fig. 9).
Regarding claim 25, Kwon teaches an electronic device (figs. 4, 9), comprising:
a housing (100);
an optical device (400); and
a liquid crystal display (300) disposed on the housing (100), the liquid crystal display (300) having a transparent region (301g), a light shielding region (301k) surrounding a periphery of the transparent region (301g), 
wherein the liquid crystal display (300) comprises a liquid crystal box, (301) and a backlight module (307, 308, 309), and wherein the liquid crystal display (300) further comprises an upper polarizer (312) disposed on a first surface (top 310) of the liquid crystal box (310) and a lower polarizer (311) disposed on a second surface (bottom 310) of the liquid crystal box (310) and between the liquid crystal box (310) and a portion of the backlight module (307, 308, 309);
wherein the optical device (400) is disposed in a cavity (500) bounded by the liquid crystal display (300) and the housing (100), and wherein the optical device (400) directly faces the transparent region (301g)(see fig. 9);
wherein the upper polarizer (312) covers the display region (360) and has a transparent region (301g), and wherein a hole wall (side walls of hole 301g) of the transparent region (301g) is disposed in the light shielding region (301k)(see fig. 9);
wherein a first part (301 part located in 301g), that is of the liquid crystal box (310) and that is in the transparent region (301g), is configured to allow visible light to pass through (light-transmitting portion; [0045]), wherein a second part (301 part located in 301k), that is of the liquid crystal box (310) and that is in the light shielding region (301k), is configured to shield visible light (non-display area; [0101]), and wherein a third part (301 part located in 360), that is of the liquid crystal box (310) and that is in the display region (360), is configured to display an image (display area; [0062]);
wherein the lower polarizer (311) continuously covers the transparent region (301g), the light shielding region (301k), and the display region (360)(see fig. 9);
wherein the backlight module (307, 308, 309) comprises a bracket (side frames 200) and a backlight film (309);
wherein the bracket (200) extends contiguously from a bottommost surface (bottom 309) of the backlight film (309), around an edge of the backlight film (309) at the cavity (500) and into the light shielding region (301k), and past an uppermost surface of the backlight film (309), wherein the backlight film (309) covers the display region (360)(see figs. 4, 9); and
wherein the liquid crystal display (300) further comprises a light shielding part (371) in the light shielding region (301k) and that continuously surrounds the transparent region (310g), wherein the light shielding part (371) is connected to the lower polarizer (311) and the bracket (200)(see figs. 4, 9).
Kwon does not explicitly disclose a display region surrounding a periphery of the light shielding region, and light shielding part is located in the light shielding region and continuously surrounds the transparent region.
Kim teaches a display region (DA) surrounding a periphery of the light shielding region (BM)(see fig. 9; [0130]), and light shielding part (BM) is located in the light shielding region (LI) and continuously surrounds the transparent region (LI portion)(see fig. 9) for the purpose of providing a display apparatus that is able to minimize a thickness by innovatively removing a case and some portions of a set cover ([0009]).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kwon for the purpose of providing a display apparatus that is able to minimize a thickness by innovatively removing a case and some portions of a set cover ([0009]).
Regarding claim 26, Kwon and Kim teach the electronic device according to claim 25, Kwon further teaches wherein a topmost surface (top inner hole portion 200) of the bracket (200) faces the liquid crystal box (310) and is disposed between a lowermost portion (bottom 310) of the liquid crystal box (310) that faces the backlight film (309) and a lowermost portion of the lower polarizer (311) that faces the backlight film (309)(see fig. 9).
Regarding claim 27, Kwon and Kim teach the electronic device according to claim 25, Kim further teaches wherein the light shielding part (BM) comprises double-sided tape (250), and wherein the double-sided tape (250) is disposed between the backlight module (310) and the lower polarizer (326), and is connected to the backlight film (314), the bracket (200), and the lower polarizer (326)(see fig. 9).
Regarding claim 28, Kwon and Kim teach the electronic device according to claim 27, Kim further teaches wherein a first portion (top portion 250) of the double-sided tape (250) is disposed between, and in direct contact with, a bottommost surface (bottom 320) of the liquid crystal box (320) facing the backlight film (314) and an uppermost surface (top inner portion 200) of the bracket (200) facing the liquid crystal box (320)(see fig. 9), and wherein a second portion (bottom portion 250) of the double-sided tape (250) is disposed between, and in direct contact with, an uppermost surface (top 310) of the backlight film (310) facing the liquid crystal box (320) and a bottom most surface of the lower polarizer (326) facing the backlight film (314)(see fig. 9).
Regarding claim 29, Kwon and Kim teach the electronic device according to claim 27, Kim further teaches wherein an extension part (204) of the bracket (200) extends a first direction away from the transparent region or in a second direction (see fig. 9) toward the transparent region (LI), wherein a width of a cross section that is of the extension part (204) and that is in a direction parallel to the lower polarizer (326)(see fig. 9) is greater than a width of a cross section that is of a main part (upper part 200) of the bracket (200) and that is in the direction parallel to the lower polarizer (326)(see fig. 9), and wherein the double-sided tape (250) is connected to the extension part (204).
Regarding claim 30, Kwon and Kim teach the electronic device according to claim 29, Kim further teaches wherein a topmost surface (top 204) of the extension part (204) faces the liquid crystal box (320) and is disposed between a lowermost portion (bottom 320) of the liquid crystal box (320) that faces the backlight film (314) and a lowermost portion (bottom 326) of the lower polarizer (326) that faces the backlight film (314)(see fig. 9).
Regarding claim 31, Kwon teaches an apparatus (figs. 4, 9), comprising:
a housing (100);
an optical device (400); and
a liquid crystal display (300) disposed on the housing (100), wherein the liquid crystal display (300) has a transparent region (301g), a light shielding region (301k) surrounding a periphery of the transparent region (301g), wherein the liquid crystal display (300) comprises a liquid crystal box (310), and a backlight module (307, 308, 309), and wherein the liquid crystal display (300) further comprises an upper polarizer  (312) disposed on a first surface (top 310) of the liquid crystal box (310) and a lower polarizer (311) disposed on a second surface (bottom 310) of the liquid crystal box (310) and between the liquid crystal box (310) and a portion of the backlight module (307, 308, 309);
wherein the optical device (400) is disposed in a cavity (500) bounded by the transparent region (301g) of the liquid crystal display (300) and the housing (100)(see fig. 9);
wherein the upper polarizer (312) covers the display region (360) and has a transparent region (301g), and wherein a hole wall (Side walls of hole 301g) of the transparent region (301g) is disposed in the light shielding region (301k)(see fig. 9);
wherein a first part (301 part located in 301g) of the liquid crystal box (310) is in the transparent region (301g) and is configured to allow visible light to pass through (light-transmitting portion; [0045]), wherein a second part (301 part located in 301k) of the liquid crystal box (310) is in the light shielding region (301k) and is configured to shield visible light (301 part located in 301k), and wherein a third part (301 part located in 360) of the liquid crystal box (310) is in the display region (360) and is configured to display an image (display area; [0062]);
wherein the lower polarizer (311) continuously covers the transparent region (301g), the light shielding region (301k), and the display region (360)(see fig. 9);
wherein the backlight module (307, 308, 309) comprises a bracket (side frames 200) and a backlight film (309);
wherein the bracket (200) comprises an outer peripheral side part (outer side 200), further comprises an inner hole side part (inner hole portion 200; see fig. 4) on an inner side of the outer peripheral side part (outer side 200), and further comprises a bottom part (bottom 200) connected between the outer peripheral side part (outer side 200) and the inner hole side part (inner hole portion 200), wherein the outer peripheral side part (outer side 200), the inner hole side part (inner hole portion 200), and the bottom (bottom 200) part jointly form an accommodation space (see accommodation space for 307, 308, 309; fig. 4), wherein the backlight film (307, 308, 309) is disposed in the accommodation space (accommodation space 320) and covers the display region (360), and wherein the inner hole side part (200) is located in the light shielding region (301k)(see figs. 4, 9); and 
wherein the liquid crystal display (300) further comprises a light shielding part (371) in the light shielding region (301k) and that continuously surrounds the transparent region (301g), wherein the light shielding part (371) is connected to the lower polarizer (311) and the inner hole side part (inner hole portion 200).
Kwon does not explicitly disclose a display region surrounding a periphery of the light shielding region, and light shielding part is located in the light shielding region and continuously surrounds the transparent region.
Kim teaches a display region (DA) surrounding a periphery of the light shielding region (BM)(see fig. 9; [0130]), and light shielding part (BM) is located in the light shielding region (LI) and continuously surrounds the transparent region (LI portion)(see fig. 9) for the purpose of providing a display apparatus that is able to minimize a thickness by innovatively removing a case and some portions of a set cover ([0009]).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kwon for the purpose of providing a display apparatus that is able to minimize a thickness by innovatively removing a case and some portions of a set cover ([0009]).
Regarding claim 32, Kwon and Kim teach the apparatus according to claim 31, Kwon further teaches wherein a topmost surface (top inner hole portion 200) of the inner hole side part (inner hole portion) faces the liquid crystal box (310) and is disposed between a lowermost (bottom 301) portion of the liquid crystal box (310) that faces the backlight film (309)(see fig. 4) and a lowermost portion of the lower polarizer (311) that faces the backlight film (309)(see fig. 9).
Regarding claim 33, Kwon and Kim teach the apparatus according to claim 31, Kim further teaches wherein the light shielding part (BM) comprises double-sided tape (250), and wherein the double-sided tape (250) is disposed between the backlight module (310) and the lower polarizer (326), and is connected to the backlight film (314), the inner hole side part (inner part 200), and the lower polarizer (326)(see fig. 9).
Regarding claim 34, Kwon and Kim teach the apparatus according to claim 33, Kim further teaches wherein a first portion (top portion 250) of the double-sided tape (250) is disposed between, and in direct contact with, a bottommost surface (bottom 320) of the liquid crystal box (320) facing the backlight film (314) and an uppermost surface (top inner portion 200) of the inner hole side part (inner part 200) facing the liquid crystal box (320)(see fig. 9), and wherein a second portion (bottom portion 250) of the double-sided tape (250) is disposed between, and in direct contact with, an uppermost surface (top 310) of the backlight film (310) facing the liquid crystal box (320) and a bottom most surface of the lower polarizer (326) facing the backlight film (314)(see fig. 9).
Regarding claim 35, Kwon and Kim teach the apparatus according to claim 33, Kim further teaches wherein the inner hole side part (inner part 200) comprises a main part (upper part 200) and an extension part (204), wherein the main part (upper part 200) is connected between the bottom part (bottom part 220) and the extension part (204), wherein the extension part (204) extends relative to the main part (upper part 200) in a first direction in which the extension part is away from the transparent region or in a second direction (see fig. 9) toward the transparent region (LI), wherein a width of a cross section that is of the extension part (204) and that is in a direction parallel (see fig. 9) to the lower polarizer (326) is greater than a width of a cross section that is of the main part (upper part 200) and that is in the direction parallel to the lower polarizer (326)(see fig. 9), and wherein the double-sided tape (250) is connected to the extension part (204).
Regarding claim 36, Kwon and Kim teach the apparatus according to claim 35, Kim further teaches wherein a topmost surface (top 204) of the extension part (204) faces the liquid crystal box (320) and is disposed between a lowermost portion (bottom 320) of the liquid crystal box (320) that faces the backlight film (314) and a lowermost portion (bottom 326) of the lower polarizer (326) that faces the backlight film (314)(see fig. 9).

Claims 24 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon US20140063407A1 in view of Kim US20110261283A1 further in view of Liu US 20210271296. 
Regarding claim 24, Kwon and Kim teach the electronic device according to claim 18, however do not teach wherein the light shielding part comprises a dispensing adhesive, wherein the dispensing adhesive is located on a side of the inner hole side part that is away from the outer peripheral side part, and wherein the dispensing adhesive is connected to the lower polarizer and the inner hole side part.
Liu teaches wherein the light shielding part (120,220) comprises a dispensing adhesive (220), wherein the dispensing adhesive (220) is located on a side of the inner hole side part (2012) that is away from the outer peripheral side part (end of frame), and wherein the dispensing adhesive (220) is connected to the lower polarizer (102) and the inner hole side part (2012) for the purpose of to prevent light leaks from the backlight module. [0003]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kwon with the adhesive of Liu for the purpose of to prevent light leaks from the backlight module. [0003]

Regarding claim 37, Kwon and Kim teach the apparatus according to claim 31, however do not teach wherein the light shielding part comprises a dispensing adhesive, wherein the dispensing adhesive is located on a side of the inner hole side part that is away from the outer peripheral side part, and wherein the dispensing adhesive is connected to the lower polarizer and the inner hole side part

Liu teaches wherein the light shielding part (120,220) comprises a dispensing adhesive (220), wherein the dispensing adhesive (220) is located on a side of the inner hole side part (2012) that is away from the outer peripheral side part (end of frame), and wherein the dispensing adhesive (220) is connected to the lower polarizer (102) and the inner hole side part (2012) for the purpose of to prevent light leaks from the backlight module. [0003]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Kwon with the adhesive of Liu for the purpose of to prevent light leaks from the backlight module. [0003]



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/Examiner, Art Unit 2871                   

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871